I115th CONGRESS1st SessionH. R. 562IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to flatline the individual mandate penalty. 
1.Short titleThis Act may be cited as the Obamacare Regressive Tax Relief Act. 2.Flatlining the individual mandate penalty (a)Percentage of incomeSection 5000A(c)(2)(B) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(B)Percentage of incomeAn amount equal to 1 percent of the excess of the taxpayer’s household income for the taxable year over the amount of gross income specified in section 6012(a)(1) with respect to the taxpayer for the taxable year.. (b)Applicable dollar amountSection 5000A(c)(3) of such Code is amended— 
(1)by striking subparagraphs (B) and (D), (2)by redesignating subparagraph (C) as subparagraph (B), and 
(3)by amending subparagraph (A) to read as follows:  (A)In generalExcept as provided in subparagraph (B), the applicable dollar amount is $95.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 